DETAILED ACTION
Applicant's submission filed on 01/04/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-14, 16-17 and 19 under 35 U.S.C. 103 as unpatentable over Sheppard et al. (US20040062004, hereinafter Sheppard).

Referring to claim 10, Sheppard discloses a three phase output AC bus bar sub-assembly for an inverter assembly (output bus bars 468, 470 and 472 in figures 11-13; paragraph 0173 of Sheppard states, “Referring still to FIG. 11 and also to FIG. 10c, like input bus bars 352, 354and 356,output bus bars 468, 470 and 472 each include a spine, four rib members and an oppositely extending extension member for linking to an associated output line”; paragraph 0154 of Sheppard states, “which converts the DC potential to three-phase AC voltage waveforms that are provided to a three-phase load via first, second and third inverter output lines 468, 470 and 472, respectively”), 
the output bus bars 468, 470 and 472)  connected to a first power module and a second power module each having three output terminals (power input modules 420 and 422 each having three terminals; paragraph 0160 of Sheppard states, power switching device modules 420, 422, 424, and 426”), 
the three phase output AC bus bar sub-assembly (the output bus bars 468, 470 and 472) comprising: 
a first bus bar (468, paragraph 0173 of Sheppard state “bus bar 468 includes spine member  , four rib members 471, 473, 475 and 477 and an oppositely extending extension member 614”) comprising a first bus bar body (481) having a front surface and a back surface (a front surface and a back surface of the spine member 481 ), the first bus bar (468) comprising a first power module tab (477) and a second power module tab (475)  extending from the back surface of the first bus bar body (the back surface of the spine member 481, see figure 13), the first bus bar (468) comprising a first output tab (614) extending from the front surface of the first bus bar body (the front surface of the spine member 481) at a position equidistant from the first and second power module tabs (614 substantial equidistant from 477 and 475); the first output tab extending from the first bus bar body in a first lateral plane (a horizontal plane at 468 in figure 12) and the first and second power module tabs extending from the first bus bar body in a second lateral plane different from the first lateral plane (a horizontal plane at 537or at 600 in figure 12), 
a second bus bar (470, paragraph 0173 of Sheppard state “Bus bar 470 includes spine member 479, four spaced apart and similarly directed rib members 458, 460, 462 and 464 and extension member 612”)  comprising a second bus bar body (a spine member 479 of 470)  having a front surface and a back surface (a front surface and a back surface of the spine member 479), the second bus bar (470)  comprising a third power module tab (464)   and a fourth power module tab (462)   extending from the back surface of the second bus bar body (the back surface of 479) , the second bus bar (470)  comprising a second output tab (612)   extending from the front surface of the second bus bar body (the front surface of 479); the second output tab extending from the second bus bar body in a third lateral plane (a horizontal plane at 468 in figure 12) and the third and fourth power module tabs extending from the second bus bar body in a fourth lateral plane different from the third lateral plane (a horizontal plane at 537 or at 600 in figure 12); and 
a third bus bar (472, paragraph 0173 of Sheppard states “bus bar 472 includes spine member 540, first through fourth rib members 450, 452, 454, and 456 that extend in the same direction from, and that are spaced along spine member 540, and extension member 610 that extends in a direction opposite the rib members from spine member 540) comprising a third bus bar body (540)  having a front surface and a back surface (a front surface and a back surface of 540) , the third bus bar (472) comprising a fifth power module tab (456)  and a sixth power module tab (454)  extending from the back surface of the third bus bar body (the back surface of 472), the third bus bar (472)  comprising a third output tab (610)  extending from the front surface of the third bus bar body (the front surface of 540), the third output tab extending from the third bus bar body in a fifth lateral plane (a horizontal plane at 468 in figure 12) and the fifth and sixth power module tabs extending from the third bus bar (a horizontal plane at 537 or at 600 in figure 12),
wherein the first power module tab (477) and the second power module tab (475)  connects with a first output terminal of the first power module (a first output terminal of 426) and the second power module (a first output terminal of 424), respectively, to output a first phase of an AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter), 
wherein the third power module tab (464)  and the fourth power module tab (462)  connects with a second output terminal of the first power module (a second output terminal of 426) and the second power module (a second output terminal of 424), respectively, to output a second phase of the AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter),  
wherein the fifth power module tab (456) and the sixth power module tab (454)  connects with a third output terminal of the first power module (a third output terminal of 426) and the second power module (the third output terminal of 424), respectively, to output a third phase of the AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter), and 
wherein the first bus bar body (481) of the first bus bar (468) is positioned behind the second bus bar body (479) of the second bus bar (470) and the third bus bar body 540) of the third bus bar (472) is positioned in front of the second bus bar body (479) of the second bus bar (470).

Sheppard fails to disclose a second output tab extending from the front surface of the second bus bar body at a position equidistant from the third and fourth power module tabs; a third output tab extending from the front surface of the third bus bar body at a position equidistant from the fifth and sixth power module tabs.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the three phase output AC bus bar sub-assembly of Sheppard to a second output tab at a position equidistant from the third and fourth power module tabs and a third output tab at a position equidistant from the fifth and sixth power module tabs similarly as a first output tab at a position equidistant from the first and second power module tabs because this arrangement provides output tabs near to each other at equal distance to connect or adjust to terminals of components placed at one end of the busbar, and/or this arrangement provides same time to reach current (same path distance) from first and second power module to component attached to output tabs in order to prevent from delays of current or to prevent mismatch of phase of current and/or to prevent mismatch of impedance. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to claim 11, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 10, wherein one of the third power module tabs of the second bus bar is disposed in between the first and second power module tabs of a first bus bar ( 464 is between 477 and 475 in figure 13  of Sheppard). 

Referring to claim 12, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 11, wherein sixth power module tabs of the third bus bar is disposed in between the first and second power module tabs of a first bus bar and is disposed in between the third and fourth power module tabs of the second bus bar (456 is in between 477 and 475 and is in between 464 and 462 in figure 11 of Sheppard). 

Referring to claim 13, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 10, wherein the first, second, third, fourth, fifth, and sixth power module tabs extend in linear alignment with one another and are coplanar (see power module tabs in figure 11 in view of figure 13 or 12 of Sheppard).

Referring to claim 14, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 10, wherein the first, second, and third output tabs extend in linear alignment with one another and are coplanar (see power module tabs in figure 11 in view of 12 or 13 of Sheppard).

Referring to claim 16, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 10, wherein a first  bus bar is in a rearmost position, a second bus bar is in a middle position, and a third bus bar is in a foremost position (see  positions of 468, 470, and 472 in figure 11 of Sheppard).

Referring to claim 17, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 16, wherein the first output tab (614 in figure 11 of Sheppard) of the first bus bar (468) extends under the second bus bar body of the second bus bar (479 of 470) and the second output tab bar (612) of the second bus bar (470) extends under the third bus bar body of the third bus bar (540 of 472).

Referring to claim 19, Sheppard discloses a three phase output AC bus bar sub-assembly (output bus bars 468, 470 and 472 in figures 11-12; paragraph 0173 of Sheppard states, “Referring still to FIG. 11 and also to FIG. 10 c, like input bus bars 352, 354and 356, output bus bars 468, 470 and 472 each include a spine, four rib members and an oppositely extending extension member for linking to an associated output line”; paragraph 0154 of Sheppard states, “which converts the DC potential to three-phase AC voltage waveforms that are provided to a three-phase load via first, second and third inverter output lines 468, 470 and 472, respectively”) connected to a first power module and a second power module each having three output terminals (power input modules 420 and 422 each having three terminals; paragraph 0160 of Sheppard states, power switching device modules 420, 422, 424, and 426”), 
the output bus bars 468, 470 and 472) comprising: 
a first bus bar (468, paragraph 0173 of Sheppard state “bus bar 468 includes spine member  , four rib members 471, 473, 475 and 477 and an oppositely extending extension member 614”) comprising a first bus bar body (a spine member 451 of 468) having a front surface and a back surface (a front surface and a back surface of the spine member 481 ), the first bus bar (468) comprising a first (477) and a second power module tab (475)  extending from the back surface of the first bus bar body (the back surface of the spine member 481), the first bus bar (468) comprising a first output tab (614) extending from the front surface of the first bus bar body (the front surface of the spine member 481) at a position equidistant from the fifth and sixth power module tabs (614 substantial equidistant from 477 and 475); the first output tab extending from the first bus bar body in a first lateral plane (a horizontal plane at 468 in figure 12) and the first and second power module tabs extending from the first bus bar body in a second lateral plane different from the first lateral plane (a horizontal plane at 537or at 600 in figure 12),  
a second bus bar (470, paragraph 0173 of Sheppard state “Bus bar 470 includes spine member 479, four spaced apart and similarly directed rib members 458, 460, 462 and 464 and extension member 612”)  comprising a second bus bar body (a spine member 479 of 470)  having a front surface and a back surface (a front surface and a back surface of the spine member 479), the second bus bar (470)  comprising a third power (464) and a fourth power module tab (462) extending from the back surface of the second bus bar body (the back surface of 479), the second bus (470)  comprising a second output tab (612) extending from the front surface of the second bus bar body (the front surface of 479) ; the second output tab extending from the second bus bar body in a third lateral plane (a horizontal plane at 468 in figure 12) and the third and fourth power module tabs extending from the second bus bar body in a forth lateral plane different from the third lateral plane (a horizontal plane at 537or at 600 in figure 12),  and 
a third bus bar (472, paragraph 0173 of Sheppard states “bus bar 472 includes spine member 540, first through fourth rib members 450, 452, 454, and 456 that extend in the same direction from, and that are spaced along spine member 540, and extension member 610 that extends in a direction opposite the rib members from spine member 540) comprising a third bus bar body (540) having a front surface and a back surface (a front surface and a back surface of 540), the third bus bar (472) comprising a fifth (456) and a sixth power module tab (454) extending from the back surface of the third bus bar body (the back surface of 472), the third bus bar (472)  comprising a third output tab (610) extending from the front surface of the third bus bar body (the front surface of 540), the third output tab extending from the third bus bar body in a fifth lateral plane (a horizontal plane at 468 in figure 12) and the ffifth and second power module tabs extending from the first bus bar body in a second lateral plane different from the first lateral plane (a horizontal plane at 537or at 600 in figure 12),
wherein the first (477) and the second power module tab (475) connects with the first (426) and the second power module (424), respectively, to output a first phase of an AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter), 
wherein the third (464) and the fourth power module tab (462) connects with the first (426) and the second power module (424), respectively, to output a second phase of the AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter), 
wherein the fifth (456) and the sixth power module tab (454) connects with the first (426) and the second power module (424), respectively, to output a third phase of the AC power signal generated by the first and the second power modules (paragraph 0188 states, “controlling modules 420, 424, 424 and 426 to facilitate inversion to provide a three-phase AC/AC converter), and 
and wherein the first, second, and third bus bars comprise an offset arrangement (468, 470 and 472 in the figure 11 in view of figures 12 or 13) and wherein the first and second power module tabs of the first bus bar, the third and fourth power module tabs of the second bus bar, and the fifth and sixth power module tabs of the third bus bar extend in linear alignment with one another along a line of symmetry (tabs of 468, 470 and 472 in the figure 11 in view of figures 12 or 13).

Sheppard fails to disclose a second output tab extending from the front surface of the second bus bar body at a position equidistant from the third and fourth power module tabs ; a third output tab extending from the front surface of the third bus bar body at a position equidistant from the fifth and sixth power module tabs.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the three phase output AC bus bar sub-assembly of Sheppard to a second output tab at a position equidistant from the third and forth power module tabs and a third output tab at a position equidistant from the fifth and sixth power module tabs similarly as a first output tab at a position equidistant from the first and second power module tabs because this arrangement provides output tabs near to each other at equal distance to connect or adjust to terminals of components placed at one end of the busbar, and/or this arrangement provides same time to reach current (same path distance) from first and second power module to component attached to output tabs in order to prevent from delays of current or to prevent mismatch of phase of current and/or to prevent mismatch of impedance. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as obvious over Sheppard as applied to claims 10 or 16 above, and further in view of Stopp et al. (US3466745, hereinafter Stopp).

Referring to claim 15, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 10, but fails to disclose wherein a length of the fifth and sixth power module tabs of the third bus bar is greater than a length of the third and fourth power module tabs of the second bus bar, and a length of the third and fourth 

Stopp discloses a length of the fifth power module tabs of the third bus bar is greater than a length of the third power module tabs of the second bus bar, and a length of the third power module tabs of the second bus bar is greater than a length of the first power module tabs of the first bus bar (lugs 2 in figures 5-6).

 It would have been obvious to a person having ordinary skills in the art before the effective filing dated of the claimed invention was made to modify the three phase output AC bus bar sub-assembly of Sheppard to have length of first to sixth power module tabs of bus bars of Sheppard as taught by Stopp in order to sufficiently connect bus bars tabs with terminals of electronic devices provided at the same distance; since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to claim 18, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 16, but fails to disclose wherein one of the third and fourth power module tabs of the second bus bar overlaps the first bus bar body of the first bus bar of the three bus bars, further wherein one of the plurality of fifth and sixth power module tabs of the third bus bar overlaps the first bus bar body of the first bus bar of the three bus bars and the second bus bar body of the second bus bar.
Stopp discloses wherein one of the third and fourth power module tabs of the second bus bar overlaps the first bus bar body of the first bus bar of the three bus bars, further wherein one of the plurality of fifth and sixth power module tabs of the third bus bar overlaps the first bus bar body of the first bus bar of the three bus bars and the second bus bar body of the second bus bar (lugs 2 in figures 5-6).

 It would have been obvious to a person having ordinary skills in the art before the effective filing dated of the claimed invention was made to modify the three phase output AC bus bar sub-assembly of Sheppard to have length of first, second, and third power module tabs of bus bars of Sheppard as taught by Stopp in order to sufficiently connect bus bars tabs with terminals of electronic devices provided at the same distance.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Sheppard as applied to claim 19 above, and further in view of  Yamaguchi et al. (US20140184212, hereinafter Yamaguchi).

Referring to claim 20, Sheppard discloses the three phase output AC bus bar sub-assembly according to claim 19, but fails to disclose further comparing a mounting plate that receives the output tabs of the three bus bars, wherein the mounting plate is substrate that is disposed in parallel to the bus bar body of a foremost of the three bus bars.
Yamaguchi discloses a mounting plate (9) that receives the output tabs of the three bus bars (17 of 15), wherein the mounting plate (9) is substrate that is disposed in parallel to the bus bar body (16A of 15) of a foremost of the three bus bars. (Paragraph 0075 states, “the mount face 9A of the control circuit board 9 is provided with a pass portion 29 through which the bus bar 15 extending upwards vertically are passed between the obverse and reverse sides”)
  It would have been obvious to a person having ordinary skills in the art before the effective filing dated of the claimed invention was made to modify the three phase output AC bus bar sub-assembly of Sheppard to have mounting plate as taught by Yamaguchi in order to efficiently connect bus bars with multiple devices and support bus bars.

Allowable Subject Matter
Claims 1-6 and 8-9 would be allowable if rewritten in independent form any intervening claims (other independent claims not having same subject matter considered as intervening claims to allow the application).

Response to Arguments
Applicant’s arguments with respect to claims 11-20 are considered, but are not persuasive.
Responding to applicants arguments, Sheppard discloses  the first bus bar (468) comprising a first output tab (614) extending from the front surface of the first bus bar body (the front surface of the spine member 481) at a position equidistant from (614 at substantial equidistant from 477 and 475); 
Paragraph 0032 of the claimed invention only support “The output tab may be disposed at substantial equal distances from the two input tabs of each AC bus bar”. 
Modification is done to other bus bars (as stated in the rejection above) to have same phase of current and/or have same impedance (as stated in the rejection above);
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
The applicant did not provide any specific advantage in the specification by having the output tab may be disposed at substantial equal distances from the two input tabs of each AC bus bar (see paragraph 0032)
Furthermore, the amended new limitations are also taught Sheppard in figure 12 which is side view of figure 1 having z type shape wherein input tabs of each bar having different plane than  output tab of each bar (see in rejection above).
Therefore, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571) 272-5251.  The examiner can normally be reached on Monday to Thursday 7:30am to 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.											Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should   you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PARESH H PAGHADAL/           Examiner, Art Unit 2847                                                                                                                                                                                                                                                          
/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847